UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6683



RICHARD EDWARD JANEY,

                                            Plaintiff - Appellant,

          versus


MR. MEIKLEJOHN, Anne Arundel County Commission
Office, #102,

                                             Defendant - Appellee.



                            No. 00-6822



RICHARD EDWARD JANEY,

                                             Plaintiff - Appellee,

          versus


MR. MEIKLEJOHN, Anne Arundel County Commission
Office, #102,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-98-1646)
Submitted:   September 20, 2000        Decided:   October 19, 2000


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


No. 00-6683 affirmed and No. 00-6822 dismissed by unpublished per
curiam opinion.


Richard Edward Janey, Appellant Pro Se.      Phillip F. Scheibe,
Hamilton F. Tyler, Julie Theresa Sweeney, ANNE ARUNDEL COUNTY
OFFICE OF LAW, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In No. 00-6683, Richard Edward Janey appeals the district

court’s order of judgment denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2000) complaint.    We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

in No. 00-6683, we affirm the district court’s orders on the rea-

soning of the district court.   See Janey v. Meiklejohn, No. CA-98-

1646 (D. Md. Apr. 27, 2000). In light of our disposition of Janey’s

appeal, we dismiss Meiklejohn’s cross-appeal, No. 00-6822, as moot.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                      No. 00-6683 - AFFIRMED

                                      No. 00-6822 - DISMISSED




                                  3